Title: Thomas Jefferson to George Callaway, 21 September 1811
From: Jefferson, Thomas
To: Callaway, George


          
                  Sir 
                   
                     Monticello 
                     Sep. 21. 11.
          
		   
		   
		  
		  
		  
		  
		  
		  
		   
		   
		  
		  
		   
		   
		   
		   
		  
		  
		  My wheat made at Poplar forest the last year was delivered at your mill under a contract made by yourself with mr Griffin to give me a barrel of flour warranted superfine at the Richmond inspection for every five bushels. 
		   when your milldam was carried away, I pressed for an annulment 
                     a relinquishment of the bargain, and redelivery of the wheat, making reasonable allowance for diminution of quantity. you declined doing it. when the dam was carried away a second time I pressed the same thing again, but you
			 again refused it, & the bargain was thus doubly and trebly insisted on, on your part. the quantity delivered you was 1397. bushels, which, at 5. bushels to the barrel, entitled
			 me to recieve 279⅖ barrels of superfine flour. I have recieved however but 232. barrels (some of which was not superfine) so that 47⅖ barrels are still due to me. I sold what I recieved at an average of 9¼ Dollars in Richmond, which netted me 7¾ D a barrel. this on 47⅖ barrels amounts to 367. D 35 c
		  
		  Mr Griffin informs me that on application for what is due you referred him to mr Mitchell. but be pleased to observe, Sir, that I did not make the contract with mr Mitchell, and cannot of right be turned over to him; altho’ I shall willingly accept his assumpsit,
			 if he will give it: but this he declines.
			 
		   I am not without a due consideration of your misfortune in the loss of your dam, and not disposed therefore to an over-rigorous adherence to all the rights which the bargain gives me. but you must be sensible that 367. D 35 c would be a greater sacrifice than could in reason be expected from a mere stranger. I have desired mr Griffin to call on you personally & to ask your final answer; which I hope will be so reasonable as to relieve me from any adversary proceedings, which it would be painful for me to engage
			 in. Accept the assurances of my respect.
          
            Th:
            Jefferson
        